COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



NUMBER 13-09-00203-CV

THE LAW FUNDER, L.L.C.,	Appellant,

v.


WILFRIDO GARCIA, ET AL.,	Appellees.



On appeal from the 449th District Court of Hidalgo County, Texas.


NUMBER 13-09-00222-CV


IN RE:  THE LAW FUNDER, L.L.C. 




On Petition for Writ of Mandamus



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam


	The appellant has filed  an unopposed joint motion to dismiss the appeal in cause
no. 13-09-00203-CV and a motion to dismiss the petition for writ of mandamus in cause
no. 13-09-00222-CV on grounds that the order in connection with which these proceedings
were filed has expired, making these proceedings moot.  Appellant requests that this Court
dismiss the appeal and original proceeding.
	The Court, having considered the documents on file and the appellant's unopposed 
motions, is of the opinion that the motions should be granted.  See Tex. R. App. P. 42.1(a). 
The appellant's unopposed motion to dismiss the appeal in cause no. 13-09-00203-CV and
motion to dismiss the petition for writ of mandamus in cause no. 13-09-00222-CV are
hereby GRANTED, and the appeal and original proceeding are hereby DISMISSED.

							PER CURIAM

Memorandum Opinion delivered
and filed this 14th day of May, 2009.